OPINION DISIPENTE DEL
JUEZ ASOCIADO SE. COBDOVA
CON LA CUAL CONCUBEE EL JUEZ ASOCIADO SB. SNYDEB.
Agosto 1, 1946.
Disiento de aquella parte de la sentencia y opinión de la Corte que resuelve que la demandante no es bija natural del demandado.
•Fué concebida la demandante dentro de los 301 días del divorcio de su madre. ¿Podían sus padres contraer matri-monio en esa época? El artículo 70 del Código Civil, inter-pretado literalmente, contesta esa pregunta en la negativa. Dispone que la viuda o divorciada carece de capacidad para contraer matrimonio durante los '301 días a contar de la muerte de su esposo o de la sentencia de divorcio. Si nos atenemos a la letra del artículo 70, la madre de la demandante no podía casarse en la época de la concepción de ésta. No te-nía capacidad entonces para contraer matrimonio.
Pero es que el artículo 70 no debe leerse literalmente. To-dos los jueces de esta Corte están conformes en que su alcance fué debidamente interpretado en Cintrón v. Román, 36 D.P.R. 484, donde se resolvió que no era nulo el matrimonio con-traído por una divorciada a los dos meses de la sentencia de divorcio, sino anulable, y que no podía ser anulado una vez transcurridos los 301 días a contrar de la fecba de la sentencia de divorcio. Dijimos entonces:
*559. . Sería violentar el tenor del artículo 178 (1) si se dijera que la prohibición que se impone a la viuda o a la mujer divorciada . . . es un requisito esencial para contraer matrimonio. ...”
El caso de Cintrón v. Román, supra, resuelve pues que la viuda o divorciada puede casarse dentro de los 301 días de haber enviudado o haberse divorciado, que tiene capacidad para contraer matrimonio. Siendo ello así, la demandante es hija natural del demandado, puesto que sus padres pudie-ron haberse casado en la época de su concepción.
El caso de autos no difiere esencialmente del caso de un hijo de padres solteros, siendo la madre menor de die-ciséis años. Dice el artículo 70 del Código que las mujeres menores de dieciséis años carecen de capacidad para contraer matrimonio. Pero añade (como añade el caso de Cintrón v. Román, supra, algo similar respecto a la “incapacidad” de la viuda o divorciada) que el matrimonio quedará convalidado si la mujer concibe antes de la pubertad legal o antes de enta-blarse acción de nulidad. ¿Es natural el hijo concebido por una mujer soltera antes de sus dieciséis años, siendo soltero el padre? Creo que indudablemente lo es. La “incapacidad” efe la madre no excluye la posibilidad de que contraiga matri-monio para la fecha de la concepción. Puede contraer matri-monio, y de eontraerlo, queda convalidado al concebir. Igual ocurre con la viuda o divorciada. La “incapacidad” durante el término de 301 no le impide la posibilidad de contraer ma-trimonio. Si lo contrae y no da a luz hasta después de expi-rado el término de 301 días, ni hay posibilidad de confusión en cuanto a la paternidad, ni adolece el matrimonio de vicio alguno. No debe la viuda o divorciada casarse antes de los 301 días, como no debe hacerlo la mujer menor de dieciséis años. Pero puede hacerlo, y si lo hace puede resultar perfec-tamente válido, ab initio, el matrimonio.
*560Concluyo que, al concebirse la demandante, sns padres po-dían contraer matrimonio, y que la demandante tiene derecho por lo tanto a que se le declare hija natural, y no hija ilegí-tima, del demandado.

 Código Civil de 1902, equivalente al artículo 110 de la edición del Código de' 1930.